 DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. Carter Maxwell, d/b/a Pioneer Concrete Co. andLeon Cantrell. Case 20-CA-13882March 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn December 19, 1978, Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a letter in support thereof. Re-spondent thereafter filed a letter in response to theGeneral Counsel's letter.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, W. Carter Maxwell, d/b/aI The General Counsel has excepted to the Administrative Law Judge'sfinding that the misunderstanding concerning the amount and purpose of the"vacation" check given by Respondent to Cantrell at the time of his dis-charge was later corrected. We find merit in that exception, inasmuch as therecord is unclear as to whether the check was intended to encompass vaca-tion pay and/or severance pay, and as to whether the matter was later cor-rected by the parties. Therefore, for the purposes of computing Cantrell'sbackpay, the issue concerning the amount and purpose of the "vacation"check shall be left to the compliance stage of this proceeding.The General Counsel has also excepted to the Administrative Law Judge'srecommended remedy insofar as it recommends that interest on backpayshould be computed at a rate other than the 9 percent requested by theGeneral Counsel. We find no merit in that exception. See Florida Steel Cor-poration, 231 NLRB 651 (1977).In adopting the Administrative Law Judge's finding that Respondent vio-lated Sec. 8(aX3) and (1) of the Act by discharging Cantrell, we rely solely onthe Administrative Law Judge's reasoning that said discharge was caused "insubstantial part" by Cantrell's insistence on being paid overtime pursuant tothe collective-bargaining agreement.In adopting the Administrative Law Judge's finding that the instant caseshould not be deferred to the grievance-arbitration procedure. ChairmanFanning relies on the Board's decision in General American TransportationCorporation, 228 NLRB 808 (1977). Member Penello, who dissented in Gen-eral American Transportation Corporation, would not defer because there isno assurance that the grievance, in its present posture, would be consideredon the merits by an arbitrator. Member Truesdale finds it unnecessary topass on the Board's decision in General American Transportation Corporationunder the circumstances of the instant case.Pioneer Concrete Co., Santa Rosa, California, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard in Santa Rosa, California, on September21 and 22, October 23 and 24, 1978.' The complaint,2issuedJuly 14, is based upon a charge filed June 8 by Leon Can-trell,3an individual. The complaint alleges that W. CarterMaxwell, d/b/a Pioneer Concrete Co. (Respondent), vio-lated Section 8(a)(l) of the National Labor Relations Act,as amended, by asking an employee to obtain a copy of theemployee's statement given to a representative of the Na-tional Labor Relations Board and violated Section 8(a)(3)and (1) of the Act by discharging Cantrell because of hisunion or other activities protected by the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have been care-fully considered, were filed on behalf of the General Coun-sel and Respondent.Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is, and at all times material herein has been,a sole proprietorship with a place of business in Santa Rosa,California, where it is engaged in the production and sale ofready-mixed concrete. During the past year Respondent, inthe course and conduct of its business operations, derivedgross revenues in excess of $500,000, nearly all sales beingat retail.'The complaint alleges that during the past year Respon-dent, in the course and conduct of its business operations,purchased and received goods, materials, and supplies val-ued in excess of $3,000 which originated outside the State ofCalifornia. Respondent denied that allegation. At the hear-ing, the General Counsel proved conclusively, and withoutany proof to the contrary submitted by Respondent, thatduring the period of time relevant herein Respondent pur-chased goods, materials, and supplies valued in excess of$6,000 which originated outside the State of California andwhich were shipped directly to Respondent, or which weresold to Respondent unchanged in any manner after beingreceived by California suppliers from sources outside Cali-fornia. Respondent devotes little argument space in its briefto this issue and cites no law in support of its denial ofjurisdiction.I All dates hereinafter are within 1978, unless stated otherwise.2 As amended by the General Counsel at the hearing, with leave of theAdministrative Law Judge.3All individuals are referred to herein by their last names.4 The facts stated in this paragraph were acknowledged by Maxwell at thehearing.241 NLRB No. 31264 PIONEER CONCRETE CO.Contrary to Respondent's apparent contention, it is notnecessary when examining business transactions relative tothe jurisdictional issue to limit applicable sales and pur-chases to those involved directly and immediately in inter-state shipments. Congress delegates to the Board the fulllimit of its own jurisdiction, which includes business "affect-ing commerce" as well as that "in commerce."' Thus, thetotal amount, in excess of $6,000, proved by the GeneralCounsel is within the ambit of the Board's jurisdiction.As argued by General Counsel, the only question iswhether or not the purchases proved at the hearing are deminimis, and thus beyond the concept that they affectedcommerce.6Clearly, the de minimis doctrine is not appli-cable herein. The Board has held that approximately $2,000in value is not a de minimis amount' and also has held thata proved amountsof approximately $1,800 is not de mini-mis.9The General Counsel proved at the hearing a purchaseby Respondent from a Nevada supplier during the appro-priate period of cement invoiced at $1,890.20. That amount,alone, supports the Board's jurisdiction; certainly it is not a"trifle," i.e., de minimis. '°It is found that Respondent is, and at all times materialherein has been, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDGeneral Truck Drivers, Warehousemen and HelpersUnion Local 980, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is, andat all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.I111. THE ALLEGED UNFAIR LABOR PRACTICESBackground"Pioneer Concrete Co., is a ready-mix concrete businessowned, operated, and supervised by W. Carter Maxwell.The principal place of business is located in Santa Rosa,California, where Respondent maintains, among other as-sets, an office, a mixing plant, and a fleet of trucks operatedby five drivers. Leon Cantrell, the Charging Party, was em-ployed as a part-time driver on May 1, 1967; worked regu-larly as a part-time driver until he was made a full-timedriver on January 1, 1970; and thereafter worked full timeuntil his discharge by Maxwell on May 5, 1978. That dis-charge is the principal issue involved in this controversy.Pioneer Concrete Co., was organized in 1950 and sincethat time has been run by Maxwell on an informal basis.Work hours have not been strictly followed, but the driversgenerally come to work at 7:30 a.m. and leave work at 4p.m., with a 30-minute lunchbreak that is taken midday, orPohsh National Alliance of the United States of North America v.N.LR.B., 322 U.S. 643 (1944).6N.L.R.B. v. Fainblar, 306 U.S. 601 (1939).' Arlington Ridge Development Co., et al., 203 NLRB 787 (1973).8 Some additional amounts were not established.9 Somerset Manor, Inc., 170 NLRB 1647 (1968).IO N.LR.B v. Suburban Lumber Company, 121 F.2d 829 (3d Cir. 1941)."This background summary is based upon uncontradicted testimony andfacts not in dispute.at some other time if work does not permit a break at thedesignated time. The drivers work 5 days each week, 52weeks each year; they do not work on Saturdays, Sundays,or holidays. Occasionally it is necessary for drivers to reportan hour or so early in the morning to deliver cement re-quired prior to normal work hours. It also is necessary,occasionally, for drivers to work an hour or so beyond 4p.m. Respondent's busiest season is during the late spring,summer, and early fall, when construction activity is at itspeak. At other times Respondent's business slackens, andcement deliveries are curtailed or discontinued during rainyweather.Since approximately the time of organization of theCompany in 1950, Maxwell has had an arrangement withhis drivers, whereby the drivers are permitted to leave early,without penalty, when work permits, in order to compen-sate for the occasions when they come in early or workovertime. However, such trade-offs occur only a few timeseach year. Maxwell never has paid his drivers overtime.Drivers do not punch timecards. The arrangement with thedrivers goes beyond the matter of early and late hours;frequently during the rainy season they are permitted to dolight work at the plant, or go home early in the day, or notcome to work at all; they are not "docked" for any suchloss of work. Further, drivers occasionally remain home be-cause of illness, or fail to work for personal reasons, but arenot penalized therefor. Since his early days in the businessMaxwell has paid his drivers full pay for each week of theyear, regardless of any loss of work they may have encoun-tered.Respondent has had a contract with the Union continu-ously since approximately 1960. The current contract pro-vides, inter alia, for an 8-hour workday, with overtime at 1-1/2 rate after 8 hours work during a single day, and after 40hours work during a single week. The contract is an indus-try form agreement, and also has provisions relating to 4hours showup time, vacations, grievances, and other workconditions. The agreement provides that working hoursother than those stated in the agreement may be adjusted toconform with business requirements, provided any such ad-justment is agreed to by the Employer and the Union. Max-well and his drivers have known at all times relevant hereinthat the arrangement with the drivers concerning theirhours is not in accord with the union agreement. The Unionnever was informed by Maxwell or any driver that the ar-rangement exists, nor has any grievance or complaint con-cerning the arrangement been filed with the Union prior toCantrell's complaint which gave rise to the controversyherein. Union representatives heard rumors about and sus-pected that Respondent does not pay overtime, but no in-quiry was made, although union representatives frequentlyvisit Respondent's premises and talk with Maxwell and thedrivers.Cantrell is the only driver who has complained about theworking hours arrangement. Since 1970, he has complainedto Maxwell on many occasions about the fact that he wasnot being paid overtime for the instances in which he camein early or left work late. On each occasion Maxwell toldCantrell to take time off in lieu of receiving overtime pay.12 Effective July 1, 1977 until July 1, 1980. G.C. Exh. 27.265 I)6F('ISIONS OF NATIONAL LABOR RELATIONS BOARDOn no occasion were harsh words exchanged, nor did Max-well reprimand Cantrell for complaining.On May 4 Cantrell worked approximately I hour over-time, and after work that afternoon told Maxwell hewanted to be paid for the hour at the overtime rate. A briefargument ensued, after which Maxwell told Cantrell "Iguess we can work out something perhaps under the table."On Friday, May 5, Maxwell called Cantrell into the officeafter work, told him the agreement of the preceding daywas not going to work, and discharged him. Another briefargument ensued, after which Maxwell agreed to help Can-trell get another job, agreed to assist Cantrell obtain unem-ployment insurance, and gave Cantrell his vacation check.'After he was fired on May 5, Cantrell telephoned C('lairCate, the Union's business representative, and they ar-ranged for Cantrell to come see Cate on the following Mon-day, May 8. When Cantrell met with Cate on May 8 theydiscussed the discharge and the vacation pay error, both ofwhich Cate agreed to look into. Cantrell asked for a copy ofthe union contract with Respondent, and Cate gave him acopy. Cantrell and Cate met again on May 9.14Article 15 of the current contract between Respondentand the Union provides, inter alia, "all discharge cases indispute must be appealed within five (5) calendar days ofthe date of discharge." Cantrell submitted a grievance inwriting on his own initiative after reviewing the contractgiven to him by Cate. A grievance committee was estab-lished in accordance with provisions of the union contract,and the committee met June 5, with Cantrell and Maxwellin attendance. Maxwell argued at the hearing that Cantrelldid not submit his grievance in a timely manner. The com-mittee then withdrew to discuss that matter. The committeemet immediately thereafter and announced that it wouldnot hear the merits of the grievance because it was nottimely filed. No further action was taken by the committee.In July, Maxwell and Cantrell agreed to place the disputebefore an arbitrator, but Cantrell agreed to do so only ifsuch action would not interfere with, or preclude, an NLRBhearing on his charge filed June 8. The matter has not goneto arbitration, and, as far as the record shows, neither Max-well nor Cantrell have withdrawn their agreement to arbi-trate.A. The Deferral QuestionRespondent argues in its brief "Essentially what we aredoing here again is hearing the unfair labor practice matteronce again before a different tribunal even though by theterms of the contract Mr. Cantrell would have been pre-vented from presenting his grievance because of untimeli-ness."That argument is not applicable herein. It may well bethat Cantrell was precluded from a hearing on the meritsbecause of an untimely grievance, but that is a contractualmatter not controlling herein. Cantrell's charge was filedwith the Board in a timely manner, and his grievance hasnot been heard except by the Board. The contractual griev-11 Cantrell already had been paid for the week's work; Maxwell customar-ily paid the dnsrers I day in advance There was a misunderstanding aboutthe amount of the vacation check, which later was corrected.14 The)' testified differentl concerning the subjects discussed.ance committee did not hear anything concerning the al-leged unfair labor practices. Spielbergl5is not applicable.Respondent does not argue that this case should be de-ferred to the arbitral process, as indeed it should not. First,Cantrell stated at the hearing and prior thereto that he isnot amenable to arbitration as a substitute for an NLRBhearing. Second, the arbitral process under the union con-tract apparently is a continuation of the initial grievanceprocedure: it is entirely possible that an arbitral tribunalwould do no more than the grievance committee did. Fi-nally, Cantrell followed proper procedures in placing thedispute before the Board, and his allegations involved rightsaccrued to him under Section 7 of the Act. Under suchcircumstances the Board does not defer cases arising underSection 8(a)(3) of the Act.lB. Cantrell's DischargeCantrell worked full time for Respondent from 1970 untilhis discharge. As far as the record shows, his work wassatisfactory; he was not disciplined or warned at any timeduring his employment.The work hours arrangement Maxwell had with his driv-ers was beneficial to the drivers; the arrangement was moreto their benefit than would have been the case had theybeen paid in strict conformance with the contract and pur-suant to a timeclock procedure. Maxwell's testimony, thathe paid the drivers for many days each year when they didnot work because of inclement weather, is credited. Max-well's testimony is supported by drivers Bower, Bacigalupi,and Saraiba, who also testified that all drivers, except Can-trell, were pleased with the arrangement they had. The factthat Maxwell is generous with his employees, and has theirrespect and loyalty, is shown throughout the record. Can-trell acknowledged that Maxwell paid all the drivers, in-cluding him, fully and regularly, even for hours they did notwork. Bower, Bacigalupi, and Saraiba readily acknowl-edged that they were in full support of Maxwell and wantedto see him win the case because they believed Cantrell wasinterfering with a generous and satisfactory arrangement. Italso is clear that the few occasions when drivers workedovertime were not burdensome, involved approximately anhour or less, and did not approximate the free paid timethey were given.There is little doubt that Cantrell wanted to have his cakeand eat it too. He was willing to accept the free paid timeMaxwell gave him, but he frequently complained about notbeing paid for the few overtime hours he worked. Maxwelltestified that Cantrell also complained about working over-time, and Cantrell denied that allegation, but that matter isirrelevant. It is clear that Cantrell wanted overtime pay andfrequently said so to other drivers and to Maxwell. Catefrequently visited Respondent's plant and talked with thedrivers, and Cate had reason to suspect that drivers werenot being paid overtime; clearly the Union was aware ofsome irregularity. However, that fact also is irrelevant sinceno driver, including Cantrell, complained to the Union un-til Cantrell was discharged. There was no reason for Cate to15 Spielberg Manufacturing Compan), 112 NLRB 1080 (1955).i' General American Transportalion Company. 228 NLRB 808 (1977).266 PIONEER CON(CRETE CO.upset an arrangement that was to the drivers' liking andadvantage. lie was entitled to infer their satisfaction, in theabsence of complaint, particularly in view of the long rec-ord some of the employees had with Respondent.' Finally,the fact that the contract provides for overtime pay is not indispute, but that fact is not controlling since the questionstill remains as to whether Maxwell fired Cantrell becauseof the latter's complaint about failure to receive overtimepay. Even if the contract did not so provide, Cantrell's com-plaint about not being paid for overtime work would consti-tute protected activity.Cantrell was persistent for several years in his claim forovertime pay, but Maxwell apparently was not seriouslyannoyed by Cantrell's claim and took no retaliatory or dis-ciplinary action against Cantrell. Respondent argues there-from that Maxwell must have fired Cantrell for some reasonother than the overtime pay claim. That argument appearsat first blush to have some merit. However, events of May 4and 5. as acknowledged by Maxwell, show Maxwell's initialdecision to buy Cantrell's silence about the pay problemand his subsequent reversal of that decision, followed im-mediately b Cantrell's discharge. The issue thus comesdown to Maxwell's basic defense, i.e.. that he fired Cantrellonly because Cantrell screamed at him during the confron-tation of May 4 and 5.Cantrell testified that Maxwell handed him a check onMay 5 that was made out prior to the conversation of thatday. Maxwell testified that he made out the check after hefired C('antrell. It is not necessary to resolve this discrepancy.since it is clear from Maxwell's testimony that he had al-ready determined to fire Cantrell and called Cantrell intothe office on May 5 for the sole purpose of firing him. Max-well testified:Q. Then on May 5, 1978 did you have a furtherdiscussion with Mr. Cantrell?A. Right. I called him in at that time and I said tohim "There just is no point in trying to continue here.it is not going to work. Why don't you quietly go onand look for anotherjob. I will not do anything to hurtyour unemployment pay."Cantrell's contention that he and Maxwell had quiet con-versations in normal tones of voice on May 4 and 5 is illogi-cal, is contrary to the testimony of Maxwell and Simmons,and is not credited. Further, Saraiba's and Bacigalupi's tes-timony that Cantrell was antagonistic toward Maxwell andintended to confront Maxwell to obtain a final solution tothe problem, is credited. It is found that the meetings ofCantrell and Maxwell on May 4 and 5 were acrimoniousand probably involved some shouting. However, regardlessof the nature of those meetings, it is clear that Cantrell wasfired, at least in substantial part, because of his insistencethat he be paid overtime according to the union contract. Itmay well be, as argued by Respondent, that Cantrell wasunreasonable and acting contrary to the best interest ofother drivers. However, such considerations are irrelevant.The union contract was signed by Maxwell. and is enforce-able in case of breach. Cantrell's discharge, at least partiallym FEighteen ?ears in Ihe case i Saribha.because he sought benefits due to him under the contract,swas a violation of the Act. C. 7The 8(t)(l) .4 l/tgtion,The complaint, as amended at the hearing, alleges that inlate June or early July 1978 Maxwell asked an employee toobtain a copy of the statement the employee ga'xe to theBoard.Bower credibly testified that Maxwell asked him to ob-tain a copy of his statement from the Board. Bower sup-plied the letter of request, addressed to the Board. Maxwelldid not deny that testimony. When he asked for the affida-vit, Maxwell did not advise Bower that no reprisals wouldbe taken because of the contents of the affidavit, or becauseof failure to obtain the affidavit. Nor did Respondent showthat it had any particular need for the affidavit, such as aneed for reasons of' litigation. Bower was not in a positionto refuse to do as asked. Maxwell's actions were in violationof the Act, as alleged."It. ITl i EFFEI (F ilH UNFAIR 1ABOR PRA II t II'()ON('O()MMIER( Respondent's activities set forth in section III. above, oc-curring in connection with the operations of Respondentdescribed in section I. above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the ree flow of corn-merce.I. [Ii RIMIDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)( I) and (3) of theAct. I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actions de-signed to effectuate the policies of the Act.It has been found that Respondent unlawfully dischargedLeon Cantrell. I will, therefore, recommend that Respon-dent offer Cantrell his former job or, if that job no longerexists, a substantially equivalent job, without prejudice tohis seniority and other rights and privileges, and make himwhole for any loss of earnings suffered by reason of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earned,absent the discrimination, less net earnings during such pe-riod, with interest thereon to be computed in the mannerprescribed in F 1:'. Woolworth ('ompan '. 90 NLRB 289(1950), and 'lorida Steel Corporation. 231 NLRB 651(1977).2"It will be further recommended that Respondentpreserve and make available to the Board, upon request. allpayroll records. social security payment records, timecards,' Biriel Ala.4ska. Inr, 197 NLRB 10i2 19721: (C & I Air (Condirning,Inc., :cKAeon (Construclion. 193 NL.RB 911 (1971); J. J. (Coo ConsrucionCompany. 203 NLRB 41 (1973)"9 King oui Bowling (orporaurin Missouri. 196 NLRB 390 1972):Dabhreak Lodge Nursing and ('onmaulesent Home, Inc. 230 NLRB 800(1977).20 See generall,, Iti Plumhng lcarn, ('o, 138 Nt.RB 716 1962).267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel records and reports, and all other records neces-sary and useful to determine the amounts of backpay dueand all the rights of reinstatement under the terms of theserecommendations.Upon the basis of the foregoing findings of fact and uponthe entire record, I hereby make the following:CONctLUSIONS OF LAW1. W. Carter Maxwell, d/b/a Pioneer Concrete Co. is,and at all times material herein has been, an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. General Truck Drivers, Warehousemen and HelpersUnion Local 980, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is, andat all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3. By asking an employee to obtain a copy of the em-ployee's Board affidavit, Respondent violated Section8(a)(1) of the Act.4. By discharging Leon Cantrell on May 5, 1978, be-cause of Cantrell's protected activities, Respondent violatedSection 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"The Respondent, W. Carter Maxwell, d/b/a PioneerConcrete Co., its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing its employ-ees in the exercise of the rights guaranteed them in Section7 of the Act, in violation of Section 8(a)(1) of the Act, byasking an employee to obtain a copy of the employee's affi-davit given to the NLRB.(b) Discharging an employee because of his protectedunion activity, in violation of Section 8(a)(3) and (I) of theAct.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrainfrom any or all such activities.2. Take the following affirmative action, which is neces-sary to effectuate the purposes of the Act:(a) Offer Leon Cantrell immediate and full reinstatement21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.to his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make him wholefor his loss of earnings in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as set forthin "The Remedy" section of this Decision.(c) Post at its Santa Rosa, California, operation, copiesof the attached notice marked "Appendix."" Copies of theattached notice, on forms provided by the Regional Direc-tor for Region 20, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that the notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence, an administrative law judge of theNational Labor Relations Board has found that we violatedthe National Labor Relations Act, and has ordered us topost this notice. We intend to carry out the Order of theBoard.WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteedthem in Section 7 of the Act, in violation of Section8(a)(l) of the Act, by asking our employees to obtaincopies of their affidavits given to the NLRB.WE WILL NOT discharge our employees because oftheir protected union activity, in violation of Section8(a)(3) and (1) of the Act.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through represen-tatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed by"22 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,"268 PIONEER CONCRETE CO.Section 7 of the Act, or to refrain from any or all suchactivities.WE WILL offer Leon Cantrell immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position. withoutprejudice to his seniority or other rights and privileges,and make him whole for his loss of earnings with inter-est thereon.W. CARTER MAXWELL, D/B/A PIONEER CONCRETECo.269